Citation Nr: 1639242	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-07 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hearing loss.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an evaluation in excess of 20 percent for lumbar spine degenerative joint disease with bulging disc at L4-L5 and congenital spinal stenosis at L3-L4.

5.  Entitlement to an evaluation in excess of 10 percent for right foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to July 1979 and from November 1981 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2016, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for hearing loss and tinnitus as well as to increased evaluations for lumbar spine disability and right foot plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A claim for service connection for hearing loss was denied by an October 1979 rating decision that was not appealed.

2.  Evidence received subsequent to the October 1979 rating decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1979 rating decision which denied a claim for service connection for hearing loss is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979).

2.  New and material evidence has been received since the October 1979 rating decision, and the claim of entitlement to service connection for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

In a decision dated in October 1979, the RO denied the Veteran's claim for service connection for hearing loss on the basis that he did not have hearing loss for VA purposes.  It was noted that there was a high frequency hearing loss in the left ear at 6000 Hertz.  This was, as noted, not considered to be hearing loss disability for VA purposes at that time.

The Veteran did not appeal this decision.  A finally adjudicated claim is one which has been disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979).  Thus, the October 1979 decision is final.  

The Veteran's application to reopen his claim of service connection for hearing loss was received in July 2011.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a December 2011 rating decision, the RO reopened the Veteran's claim of entitlement to service connection for hearing loss but denied the claim on the merits.  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claims.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Based on the grounds stated for the denial of service connection for hearing loss in the October 1979 rating decision, new and material evidence would consist of evidence of hearing loss for VA purposes.  In this regard, additional evidence received since the October 1979 rating decision includes a VA examination in October 2011 at which time the Veteran exhibited an auditory threshold at 3000 hertz in the right ear and 3000 hertz and 4000 hertz in the left ear of 40 decibels or greater thus meeting the criteria for bilateral hearing loss for VA purposes.

Under current law for the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

Accordingly, the Board finds that the evidence received subsequent to October 1979 rating decision is new and material and serves to reopen the claim.  


ORDER

New and material evidence having been received, the claim for entitlement service connection for hearing loss is reopened.


REMAND

With respect to the issues of service connection for hearing loss and tinnitus, the Veteran testified that his visit in which he was issued hearing aids was in 2014 and his last visit was just two weeks prior to the hearing.  Thus, it appears that there are outstanding treatment records which should be obtained and associated with the record.

With respect to the increased rating issues, in October 2015, the Veteran submitted a VA 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, and noted that his lumbar spine and right foot conditions had worsened. 

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Veteran's latest VA examination for his lumbar spine and right foot disabilities was conducted in October 2011.  Thus, the Veteran should be provided an opportunity to report for a current VA examination to ascertain the current status of his service-connected lumbar spine and right foot disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his hearing loss, tinnitus, lumbar spine, and right foot that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA examination to determine the current severity of his service connected for lumbar spine degenerative joint disease with bulging disc at L4-L5 and congenital spinal stenosis at L3-L4 and right foot plantar fasciitis.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  In accordance with the latest worksheets for rating lumbar spine and foot disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disabilities.  A complete rationale for any opinions expressed must be provided. 

3.  The Veteran should be scheduled for an audiometric examination to determine the extent and etiology of any hearing loss.  All records should be made available to the examiner.  It should be determined whether any hearing loss or tinnitus found is as likely as not (50 percent probability or more) related to service or in-service occurrence or event.  Consideration of the Hertz reading in the left ear from the first period of service, and of the audiogram and readings on file from the second period of service should be specifically considered in rendering any opinion.  It should also be indicated whether any hearing loss found is the type seen in cases of acoustic trauma, or is more likely related to advancing age, infection, or other cause.

4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

6.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


